DETAILED CORRESPONENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments filed 08/03/2022 have been entered. Claims 9-11 and 14-16 are pending in the application.
Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that instant claim 9 does not comprise a skeleton/frame layer, but instead the tank wall comprises an inner flexible canister wall, and outer flexible wall, and an intermediate gap layer, and that Duan’s insulation layer is made of closed cell rubber, contrary to the instant application’s plurality of isolation blocks. Duan teaches a skeleton made of rubber between the flexible inner and outer layers, and an insulation layer (page 2 paragraph 12), Duan’s skeleton/frame and insulation layers between the inner and outer layer provide the claimed intermediate gap layer comprising a plurality of isolation blocks or an insulation layer. The claim language comprises does not exclude additional components. The amended language recites intermediate gap layer comprising a plurality of isolation blocks or an insulation layer. Even under the previous limitation of an intermediate gap layer comprising a plurality of isolation blocks adapted to form an insulation layer, barring unexpected results, the claim language is broad enough to read on Duan’s skeleton layers with a foamed rubber insulation layer.
	In response to applicant’s argument that Duan’s flanges contrast with the recited reinforcing cap of claim 9, and does not “ensure improved mechanical properties of the flexible oil storage tank, preventing local stress and strain concentration of the flexible oil tank, so as to further ensure the normal working state of the oil tank (paragraph 29)”.  Duan’s flanges would inherently provide reinforcement.  Applicant’s arguments are not commensurate in scope with the claims. The claimed reinforcing caps, without clarification of structural differences, read on Duan’s flanges.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Duan (CN205470829), in view of Sameulsen (US PG Pub 2006/0225633), in view of Heinz (US 4351623) and Yao 2009/0208294.
With respect to claim 9, Duan teaches a flexible underwater storage tank suitable for oil storage in oil drilling and production (paragraph 1, a seafloor flexible oil storage system), Figure 16 is a schematic diagram of the arrangement and pipeline connection of multiple shellless flexible unit tanks combined into a large storage tank (paragraph 17, the system further comprises a plurality of flexible oil storage tanks with the 5same structure); control valves 103 connecting to pipeline 102 (paragraph 23, a control valve, the control valve fluidly coupling the plurality of oil 6storage tanks with a pipeline); oil on the water surface is pumped in through oil inlet pump 24 (a pressure pump and input riser connected in sequence) through inlet valve 26 (paragraph 21, Fig. 6, an input riser, extendible downward below the sea level), oil is discharged via pump 24 and valve 29 (paragraph 21, Fig. 6, an outlet 10booster pump, an output valve and an output riser, the output riser being extendible 11upwardly above the sea level), tanks combined in series or parallel, control valves 103, interfaces 105, and connections between to provide independent control (paragraph 23, the input riser communicates with one end of the pipeline through a blocking 8valve and an input valve of the system), a shell-less flexible tank, with an inner bladder layer of rubber (an inner flexible canister wall), skeleton layers with a foamed rubber insulation layer (paragraph 19, an intermediate gap layer comprising a plurality of isolation blocks or an insulation layer sandwiched 22between the flexible inner canister wall and the flexible outer canister wall, wherein said 23intermediate gap layer ensures that the temperature is maintained inside, insultation would inherently provide at least some temperature maintenance), and an outer rubber protection layer (an outer flexible canister wall); upper and lower flanges, upper flange with an oil inlet pipe and an oil outlet pipe for supplying oil in and out (paragraph 19, the upper reinforcing cap is connected with an 15oil filling/unloading pipe leading into the interior of the flexible oil storage tank), lower flange to fix the lower part of the tank, the flanges facilitate the arrangement of inlet and outlet ports (paragraphs 19, 24), upper and lower flanges 4 and 11 are fixed with fixing flanges 75 and 77, reinforced with ribs 773 and 79, reinforcing caps at a middle of a top and the bottom of each tank (paragraph 22, Figure 8); the lower flange serves to fix the lower part of the tank (paragraph 19), the bottom of the body is fixed with pile foundation 113 and guide pile 114 (paragraph 26, Fig. 20, a concrete counterweight is provided under the plurality flexible oil 17storage tanks for anchoring the plurality of flexible oil storage tanks to a seabed).
Duan does not explicitly teach an oil-water separator, connected in sequence with the input riser and pump, the output riser being connectible to an oil tanker through 12a cooler and the output pump.
Samuelsen teaches subsea located storage for oil or other fluids, a high-performance seafloor flexible oil storage system (flexible storage 1, [0009]), fluid is pumped into the storage, a pump ([0020], claims 13 and 14), loading and unloading via risers, input and output risers ([0014], pipe socket 9 conducts oil in [0027]), storage is located on the seabed and connected to a production platform for loading and connected to a tanker for unloading, risers are extendible downward below the sea level ([0031], Figure 4); a plurality of flexible oil storage tanks with the same structure ([0029], Figure 3), remotely controlled valves 8, 4, and 7, a control valve fluidly coupling the plurality of oil storage tanks with a pipeline ([0027]); loading and unloading line valves that close automatically upon disconnection, the input riser communicates with one end of the pipeline through a blocking valve ([0018], claim 14), and an input valve of the system (valve 8); pumps are integrated into storage to ease unloading of oil, an opposite end of the pipeline is further connected in turn with an outlet booster pump ([0020]), an output valve (controllable valve 4 [0027]), anchoring in the form of suction anchors, piles or similar, a concrete counterweight under the plurality flexible oil storage tanks for anchoring the plurality of flexible oil storage tanks to a seabed (Figure 4, [0027, ), and each flexible oil storage tank comprises a compressible flexible tank (flexible storage 1, Figure 3). 
Heinz teaches underwater storage of oil (title) and crude oil storage prior to transfer to a tanker, that oil water separators 22 are known and remove water from the oil prior to transfer to storage or a tanker (col 1 lines 18-39, Figure 6), separated oil from oil water separator 22 (oil water separator)  is pumped by transfer pump 86 (pressure pump) to the oil inlet line 42 (inlet riser), oil booster pump 90 (outlet booster pump) along oil outlet line 44 connected through oil outlet control valve 92 to crude loading tank 94 for transfer to a tanker (col 5 line 48 col 6 line 2, Figure 6, connected in sequence), and seawater ballast pump 82 and seawater ballast connect to the oil water separator 22 (col 5 lines 42-55), differential pressure sensors across the tank walls transmits signals isolation valves.
Yao teaches an apparatus for cooling an off-shore processing hydrocarbon stream, comprising cooling units ([0008-0009]), and processing units 12 include any hydrocarbon stream cooling and or liquefying units, that cooling and liquefying a hydrocarbon stream such as natural gas is in known in the art ([0049]). 
It would have been obvious to one of ordinary skill in the art to incorporate transfer to a tanker, as described by Samuelsen and Heinz, into Duan’s system as tankers are typical transportation for these types of systems, as illustrated by Samuelsen and and Heinz, and further to incorporate the oil water separation arrangement of Heinz into the system in order to remove water from the oil prior to transfer to storage or a tanker (col 1 lines 18-39, Figure 6), and to the output from the outlet riser through a cooler, as according to Yao, it is often desirable to liquefy natural gas at or near the source of a natural gas stream ([0003]).
With respect to Claim 10, the high-performance seafloor flexible oil storage system according to Claim 9 is taught above. Duan teaches a flexible underwater storage tank with an inner bladder layer, a skeleton layer, and an outer protection layer, and upper and lower flanges, where the tank can be installed in multiples, in series or parallel and connected as a group with control valves 103 between each other to achieve individual control (paragraph 16), the pipeline is further provided with a middle stop valve located between two of the plurality of flexible oil storage tanks. It would have been obvious to one or ordinary skill in the art to incorporate the valves between tanks to provide individual control.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Duan (CN205470829), in view of Sameulsen (US PG Pub 2006/0225633), in view of Heinz (US 4351623) and Yao 2009/0208294, in view of Marcin (UPS PG Pub 2014/0069821).
With respect to Claim 11, the high-performance seafloor flexible oil storage system according to Claim 9 is taught above. Heinz teaches seawater ballast pump 82 and seawater ballast line 28 connect to the flexible storage to oil water separator 22 (col 5 lines 42-55, Figure 6), Duan teaches both ends of the tanks have flange joints to facilitate the arrangement of inlet and outlet ports (paragraphs 19, 24), and the use of a grit/sand/gravel prefilter prior to an oil/water separator is known in the art, a bottom of the plurality of flexible oil storage tank is further reconnected with a sandbag through a flange, and the sandbag is reconnected to the oil-water separator through a circulation pipeline. Alternatively, Marcin teaches treating produced water using an oil-water separator (abstract, Figure 1A), and produced water is screened to remove particulates and any suitable method may be used ([0083]), and filters can include a membrane filer, sand filter, and or a bar filter ([0093]). It would have been obvious to one or ordinary skill in the art to incorporate a grit removal filter to remove particulates from the water and protect downstream equipment ([0083]). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Duan (CN205470829), in view of Sameulsen (US PG Pub 2006/0225633), in view of Heinz (US 4351623) and Yao 2009/0208294, in view of Chitwood (US PG Pub 2016/0325927), in view of Vincelette (US PG Pub 2011/0229071).
With respect to Claim 14, the high-performance seafloor flexible oil storage system according to Claim 12 is taught above. Samuelsen teaches an oleometer and an acoustic transponder arranged on the storage for sensing and signaling oil leakage and an alarm to the platform or the ship, the oleometer connects to a pipe from the upper part of the structure sections closed volume (see Figure 1 structure section located between layers) to the unloading pipe ([0016] claim 2) a leak detection sensor. The above combination is silent on the use of a plurality of optical fiber strain/stress monitors arranged on 3the outer surface of the outer canister, and a plurality of leak detection sensors are arranged 4between the inner canister and the outer canister, wherein the top of the flexible oil storage 5tank is also provided with a data collector which is electrically connected with the optical 3fiber strain/stress monitor and the leak detection sensor.
Chitwood teaches and underwater storage tank with a flexible inner container and a ridged outer container (abstract), with sensors disposed in the space between the inner and outer containers, and sensors can include sensors for contamination, pressures temperature, and other conditions of the tank, leak detection sensors arranged between the inner canister and the outer canister ([0028]), and a differential pressure sensor may monitor the pressure inside the tank compared to the external hydrostatic pressure ([0045]), a process control panel to monitor the sensors and operate the system ([0061]), a control pod to monitor sensors which may be located onboard the storage tank, or may be separately positioned in the production system, the top of the flexible oil storage tank is also provided with a data collector ([0088]). However, Chitwood does not specifically teach the sensor are optical fiber stress/strain monitors. 
Vincelette teaches a sensor arrangement using optical fiber and a data processing system to receive measurements (abstract), the sensors are useful in oil and gas extraction and suited for monitoring and control in harsh environments ([0001]), a plurality of sensors are mounted at spaced apart locations to provide measurements at different locations, the sensors are compatible with almost all oil and gas well types ([0059]), and can be connected to a bellows to detect strain ([0056]), optical fiber strain/stress monitors. 
It would have been obvious to one of skill in the art to incorporate the monitoring of Chitwood into the taught apparatus monitor for contaminants and structural conditions of the tanks, and provide alarms and alerts to operators when needed (Chitwood [0045-0047]), and to use optical fiber sensors to provide for the ability to monitor the deformable membrane status (Vincelette [0007]). 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Duan (CN205470829), in view of Sameulsen (US PG Pub 2006/0225633), in view of Heinz (US 4351623) and Yao 2009/0208294, in view of Huang (CN202609060).
With respect to Claims 15 and 16, the high-performance seafloor flexible oil storage system according to Claim 9 is taught above. Duan teaches fixing the tanks with piles as discussed above. The combination fails to teach the flexible oil storage tank and the concrete counterweight connected by an ultra-high-molecular-weight polyethylene UHWPE cable, the flexible oil storage tank and the UHWPE cable, as well as the UHWPE cable and the concrete counterweight are connected by a rotary shackle or a universal joint, or two or more cables.
Huang teaches oil storage in deep water including oil tank 10, tension cable 3 (cable), a pile foundation 4 (concrete counterweight), inlet hose 12, transport hose 14, where the tank is moored to pile foundation on the seabed by tension cable 3 (paragraph 6), a rotary joint 15 and mooring rope 16, a rotary shackle or a universal joint (paragraph 7), mooring on the seabed under tension is less affected by wind and wave forces on the sea surface and provides improved safety and stability more suitable to deep seas, the flexible oil storage tank and the concrete counterweight are connected by a cable (paragraph 10), the number of tension cables can be three or six according to the shape of the tank, at least two cables (paragraph 17), and rotary joint 15 and mooring rope 16 connect the tank and tanker allowing for free rotation to reduce mooring load to a minimum (paragraph 18),
 It would have been obvious to one of ordinary skill in the art, for the circumstance where there was a single mooring line to incorporate the rotary joint into the mooring between the piling and the tank to allow for free rotation and to reduce the mooring load to a minimum. The use of UHMWPE cables is known in the art and an obvious engineering choice, as illustrated synthetic fiber ropes for off-shore purposes commonly comprise materials such as UHMWPE, which are attractive due to their low weight, such that it would have been obvious to one of skill in the art to use a UHMWPE cable as the mooring line to employ a lower weight cable than conventional steel ([0003-0004]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                            Primary Examiner, Art Unit 1777